Dismissed and Memorandum Opinion filed September 10, 2020.




                                      In The

                       Fourteenth Court of Appeals

                              NO. 14-20-00138-CV

                         GARY MILBURN, Appellant
                                        V.

 10445 GREENS CROSSING LP D/B/A SUTTER RANCH APARTMENTS,
                          Appellee

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1148611

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed February 11, 2020. The clerk’s
record was filed February 12, 2020. The reporter’s record was filed June 29, 2020.
No brief was filed.

      On August 11, 2020, this court issued an order stating that unless appellant
filed a brief on or before August 28, 2020, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.

                                      PER CURIAM


Panel consists of Justices Christopher, Jewell, and Zimmerer.




                                         2